HOWELL, J.
I dissent from the opinion of the majority for the reason that in my opinion there is no substantial and material proof of any negligence on the part of the defendant. The testimony of the truck driver who was getting gasoline at Thoni’s and who glanced up and saw the bus travel about 30 feet, coming towards him, and the testimony of the exrailroad man who was riding on the bus is not sufficiently convincing or substantial to establish that they were qualified to testify upon the subject of the speed of the bus and therefore not such testimony as would justify a conclusion that the defendant’s bus was being operated negligently.
I am of the opinion that the motion of defendant for peremptory instructions in its favor should have been granted for the further reason that the gross negligence of the plaintiff’s intestate in driving his car near the center of the street and, after stopping, then pulling to his left across the North side of the street and in front of the bus and into its path, when he either saw or should have and could have seen the bus approaching on its proper side of the street, was the proximate cause of the accident and in law prohibited a recovery. It was the duty of the *597intestate to proceed with caution in making this left turn when the bus was in sight and approaching him in close proximity.
I would reverse the judgment and dismiss the suit.